Citation Nr: 1530922	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO. 12-27 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for degenerative disc disease with disc protrusion of the lumbar spine (claimed as lower back pain) ) (hereinafter, "low back disorder").

2. Entitlement to service connection for left leg/thigh numbness (hereinafter, "thigh numbness").


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1972 to November 1974. He subsequently served in the National Guard from July 1975 to July 1976.

These matters come before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of entitlement to service connection for low back disorder and left leg/thigh numbness.

This case was previously remanded for additional development in December 2013 and February 2015. The file has now been returned to the Board for further consideration.

The issue of Hepatitis C has been raised by the record in a March 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1. The Veteran's low back disorder did not have its onset in service and is not otherwise related to service.

2. The Veteran's thigh numbness did not have its onset in service and is not otherwise related to service.


CONCLUSIONS OF LAW

1. The Veteran's low back disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2. The Veteran's thigh numbness was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). Proper VCAA notice must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).
The notice requirements were met in this case by letters sent to the Veteran in February 2010, prior to the initial unfavorable Agency of Original Jurisdiction (AOJ) decision. Those letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). The February 2010 letter also explained how disability ratings and effective dates are determined. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage. Id. The Board thus concludes that VA's duty to notify has been satisfied.
The Board also concludes VA's duty to assist has been satisfied. The Veteran's service treatment records and VA treatment records have been associated with the claims file, as well as his relevant private treatment records, including records related to the Veteran's claim for disability benefits from the Social Security Administration (SSA). The Appeals Management Center (AMC) received a negative response regarding National Guard treatment records. The Veteran was notified via a February 2014 letter that exhaustive efforts to retrieve National Guard records were unsuccessful. See Correspondence received February 11, 2014 and VA Memo received February 14, 2014. The only available record shows he enlisted in the Army National Guard in July 1975 and separated in July 1976. See Certificate of Release or Discharge received July 3, 2014. A January 2014 VA letter asked the Veteran to provide information and a release for private treatment during his periods of incarceration; the Veteran failed to respond. Absent such authorization, further efforts to obtain these records are not warranted. The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. 
The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The AMC arranged for a VA examination in January 2014 that is deemed to be adequate for rating purposes. See Barr v. Nicholson, 21. Vet. App. 303 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). VA obtained an additional opinion in March 2015. The VA opinion, based on review of the claims file and supported by rationale, and including considering of pertinent clinical findings and the Veteran's lay statements, is adequate to decide the claims herein. 
Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran in accordance with the VCAA at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings. As such, the Veteran will not be prejudiced by the Board proceeding to the merits of his claims. 
Additionally, the Board finds there has been substantial compliance with its December 2013 and February 2015 remand directives. The U.S. Court of Appeals for Veterans Claims (Court) has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998) violation when the examiner made the ultimate determination required by the Board's remand.) The record indicates that the AMC obtained sufficient service personnel records, obtained additional VA treatment records, and afforded the Veteran VA examinations. The AMC later issued a Supplemental Statement of the Case in April 2015. See Stegall, 11 Vet. App. at 271 (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders). Therefore, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2014).
Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval, or air service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence. See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. See 38 C.F.R. § 3.303(d). 

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), may be presumed to have been incurred in or aggravated during service if manifested to a compensable degree within one year of separation from active duty service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. Neither of the Veteran's disabilities, however, has been diagnosed as chronic.

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor. 38 C.F.R. § 3.102.

Where a veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since active service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a) (2014). 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). Neither of the Veteran's conditions is, however, listed as a chronic condition under 38 C.F.R. § 3.309(a). 

Service connection may also be granted for a disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2014).

ACDUTRA/INACDUTRA:
There is a significant distinction between "active duty" and "active duty for training" for purposes of certain VA benefits. Because of the way in which the term "active military, naval, or air service" is defined, different considerations apply to individuals who seek service connection based on service in the reserves or active duty for training. 
A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable. 38 C.F.R. § 3.1(d) (2014). Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. 38 U.S.C.A. § 101(21) (defining "active duty") and (24) (defining "active military, naval, or air service") (West 2014); 38 C.F.R. § 3.6(a) and (d) (2014); see Mercado-Martinez v. West, 11 Vet. App. 415 (1998). ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes. 38 C.F.R. § 3.6(c)(1) (2014). Only service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training. Cahall v. Brown, 7 Vet. App. 232 (1994). Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces. Duro v. Derwinski, 2 Vet. App. 530 (1992); 38 C.F.R. § 3.203 (2007) (limiting the type of evidence accepted to verify service dates).
The Veterans Benefits and Health Care Improvement Act of 2000, Pub. L. No.1 06419, § 301, redefined as active service a period of INACDUTRA during which an individual was disabled or dies from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident. However, that amendment has no bearing on this case, which involves leg and back conditions. 
Significantly, when a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty. Absent such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the claimant would not achieve veteran status for purposes of that claim. 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez, 11 Vet. App. 415 (1998). 
Presumptive periods do not apply to ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).
Low Back Disorder

The Veteran asserts entitlement to service connection for a low back disorder.

The service treatment records show that the Veteran was treated in service for low back pain in September 1974. When first seen, in September 1974, it was noted that he had back pain after lifting a couch and that it had lasted for three days. His October 1974 Report of Medical History (RMH) denied recurrent back pain at the time of separation. Moreover, his separation Report of Medical Examination (RME) was also negative for any clinical diagnosis of a low back disorder. The Veteran has also described an event while in the National Guard when he fell into a pit in a motor pool and sustained an injury that included his back. He claimed to have received medical treatment from a military facility at that time.

Subsequent to service discharge, the Veteran applied for Social Security benefits based upon is inability to work. In his January 2010 application for those benefits, he claimed that his back problems began in October 2008. The application includes no information from the Veteran regarding any medical treatment from the military, to include the National Guard, even though it asks for the source of any treatment for illnesses, injuries, or conditions. His April 2009 application for pension asserts that his disabilities began in December 2005.

On VA examination in January 2014, the Veteran reported that he had experienced low back pain ever since he injured his back in 1974 while lifting a couch. The Veteran was not asked about, and did not offer an explanation for, his denial of back pain in his separation RMH. The diagnosis was disc protrusion L5-S1 and multilevel degenerative neural foraminal stenosis. The examiner opined, based upon the absence of in-service complaints or treatment, that the Veteran's low back disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury. A March 2015 opinion added that the absence of any evidence of follow up or chronic back pain caused the examiner to conclude that the in-service events were unconnected to the current problems.

Although the Veteran's statements are competent evidence as to the symptoms he has experienced with regard to his back, the Board finds that the statements concerning the continuing pain since service are inconsistent. Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record). Subsequent to service discharge, there is no evidence of complaints or findings of a low back disorder from 1974 until 2008, when the Veteran experienced his first post-service back problem. See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991). When the Veteran applied for Social Security benefits, the evidence does not show that he reported the onset of a low back disorder during service and continuing pain since that time. The Board finds that when the Veteran applied for Social Security benefits he then had the opportunity to relate having had continuous low back since his purported in-service injury, but did not do so, as would be expected. Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011). Only since 2008 has the Veteran reported having back pain since his military service. A single inconsistency can be adequate to support an adverse credibility finding. See, e.g., Wang v. INS, 352 F.3d 1250, 1259 (9th Cir. 2003). Accordingly, the Board finds that the statements of the Veteran are not credible.

Even if the Veteran were credible, he lacks the competence to diagnose a connection between the alleged in-service events and his low back disorder. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (stating that rheumatic fever is not a condition capable of lay diagnosis).

The VA examiner in January 2014, examined the Veteran, reviewed the evidence of record, to include the service and post service medical records, as well as the lay statements of record. In accordance with the Board's remand, she produced a fuller rationale in March 2015. The VA examiner considered the complete medical and lay evidence of record, and found that the Veteran's current back disorder was not related to his military service, to include any incident therein based upon the complete absence of recorded symptoms or treatment for decades afterwards. 

Finally, while inaction for many years regarding filing a claim is not necessarily indicative of the absence of symptomatology, the Veteran denied any symptoms from 1974 until he filed for Social Security disability in 2008. Moreover, his April 2009 application for pension asserts that his disabilities began in December 2005. The Board finds that a 32-year (or even a 29-year) period after service without symptomatology weighs against the claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). Accordingly, the Board concludes that the preponderance of the evidence is against the claim and, thus, service connection for a low back disorder is not warranted. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Thigh Numbness

The Veteran asserts entitlement to service connection for thigh numbness.

The service treatment records do not reveal any treatment of the Veteran's thigh. His October 1974 RMH does not mention any problems related to his thigh at the time of separation. Moreover, his separation RME was also negative for any clinical diagnosis of any thigh disorders. The Veteran has described an event while in the National Guard when he fell into a pit in a motor pool and sustained an injury that included his thigh. He claimed to have received medical treatment from a military facility at that time.

Subsequent to service discharge, the Veteran applied for Social Security benefits based upon is inability to work. In his January 2010 application for those benefits, he claimed that his back and hip problems began in October 2008. The application does not mention any thigh problems and includes no information from the Veteran regarding any medical treatment from the military, to include the National Guard, even though it asks for the source of any treatment for illnesses, injuries, or conditions. His April 2009 application for pension asserts that his disabilities began in December 2005.

On VA examination in January 2014, the Veteran reported that he had experienced pain in his left thigh ever since he injured his back in 1974 while lifting a couch. The Veteran was not asked about, and did not offer an explanation for, his failure to mention any thigh trouble in his separation RMH. The diagnosis was lumbar radiculopathy affecting the left lower extremity. The examiner opined, based upon the absence of in-service complaints or treatment, that the Veteran's thigh numbness was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury.

Although the Veteran's statements are competent evidence as to the symptoms he has experienced with regard to his thigh, the Board finds that the statements concerning the continuing pain since service are inconsistent. Caluza, 7 Vet. App. at 506 (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record). Subsequent to service discharge, there is no evidence of complaints or findings of any thigh problems from 1974 until 2008, when the Veteran experienced his first post-service problems. See Mense, 1 Vet. App. at 356. When the Veteran applied for Social Security benefits, the evidence does not show that he reported the onset of thigh numbness during service and continuing problems thereafter. The Board finds that when the Veteran applied for Social Security benefits he then had the opportunity to relate having had continuous thigh problems since his purported in-service injury, but did not do so, as would be expected. Buczynski, 24 Vet. App. at 224. Only since 2008 has the Veteran reported having thigh problems since his military service. His April 2009 application for pension asserts that his disabilities began in December 2005. A single inconsistency can be adequate to support an adverse credibility finding. See Wang, 352 F.3d at 1259. Accordingly, the Board finds that the statements of the Veteran are not credible.

Even if the Veteran were credible, he lacks the competence to diagnose a connection between the alleged in-service events and thigh numbness. See Woehlaert, 21 Vet. App. at 462 (stating that rheumatic fever is not a condition capable of lay diagnosis).

The VA examiner in January 2014, examined the Veteran, reviewed the evidence of record, to include the service and post service medical records, as well as the lay statements of record. The VA examiner considered the complete medical and lay evidence of record, and found that the Veteran's current thigh disorder was not related to his military service, to include any incident therein based upon the complete absence of recorded symptoms or treatment for decades afterwards. The examiner's March 2015 addendum confirmed this, explicitly addressing the injury the Veteran claimed occurred while he was in the National Guard.

Finally, while inaction for many years regarding filing a claim is not necessarily indicative of the absence of symptomatology, the Veteran denied any symptoms from 1974 until he filed for Social Security disability in 2008. The Board finds that a 32-year (or 29-year) period after service without symptomatology weighs against the claim. See Maxson, 230 F.3d at 1333. Accordingly, the Board concludes that the preponderance of the evidence is against the claim and, thus, service connection for thigh numbness is not warranted. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53. 


ORDER

Service connection for degenerative disc disease with disc protrusion of the lumbar
spine (claimed as lower back pain) is denied.

Service connection for left leg/thigh numbness is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


